                                                                                                                         1 Abran E. Vigil
                                                                                                                           Nevada Bar No. 7548
                                                                                                                         2 Justin A. Shiroff
                                                                                                                           Nevada Bar No. 12869
                                                                                                                         3 BALLARD SPAHR LLP
                                                                                                                           1980 Festival Plaza Drive, Suite 900
                                                                                                                         4 Las Vegas, Nevada 89135
                                                                                                                           Telephone: (702) 471-7000
                                                                                                                         5 Facsimile: (702) 471-7070
                                                                                                                           vigila@ballardspahr.com
                                                                                                                         6 shiroffj@ballardspahr.com

                                                                                                                         7 Attorneys for Plaintiff U.S. Bank
                                                                                                                           N.A., successor trustee to Bank of
                                                                                                                         8 America, N.A., successor to LaSalle
                                                                                                                           Bank, N.A., as trustee, on behalf of
                                                                                                                         9 the holders of the WaMu Mortgage
                                                                                                                           Pass-Through Certificates, Series
                                                                                                                        10 2006-AR16 Trust and Counter-
                                                                                                                           defendant JPMorgan Chase, N.A.
                                                                                                                        11
                                                                                                                        12                         UNITED STATES DISTRICT COURT
                    1980 Festival Plaza Drive Suite 900


                                                                                    (702) 471-7000 FAX (702) 471-7070




                                                                                                                                                         DISTRICT OF NEVADA
BALLARD SPAHR LLP




                                                                                                                        13
                                                          Las Vegas, Nevada 89135




                                                                                                                        14   U.S. BANK N.A., SUCCESSOR TRUSTEE
                                                                                                                             TO BANK OF AMERICA, N.A.,
                                                                                                                        15   SUCCESSOR TO LASALLE BANK, N.A.,  Case No. 2:16-cv-02712-RFB-CWH
                                                                                                                             AS TRUSTEE, ON BEHALF OF THE
                                                                                                                        16   HOLDERS OF THE WAMU MORTGAGE
                                                                                                                             PASS-THROUGH CERTIFICATES, SERIES STIPULATED DISCLAIMER OF
                                                                                                                        17   2006-AR16 TRUST,                  INTEREST

                                                                                                                        18           Plaintiff,

                                                                                                                        19   vs.

                                                                                                                        20   SFR INVESTMENTS POOL 1, LLC , a
                                                                                                                             Nevada limited liability company; CANYON
                                                                                                                        21   GATE MASTER ASSOCIATION, a Nevada
                                                                                                                             non-profit corporation,
                                                                                                                        22
                                                                                                                                     Defendants.
                                                                                                                        23

                                                                                                                        24
                                                                                                                        25

                                                                                                                        26

                                                                                                                        27

                                                                                                                        28


                                                                                                                             DMWEST #18306080 v1
                                                                                                                         1   SFR INVESTMENTS POOL 1, LLC, a
                                                                                                                             Nevada limited liability company,
                                                                                                                         2
                                                                                                                                     Counter/Cross-Claimant,
                                                                                                                         3
                                                                                                                             vs.
                                                                                                                         4
                                                                                                                             U.S. BANK N.A., SUCCESSOR TRUSTEE
                                                                                                                         5   TO BANK OF AMERICA, N.A.,
                                                                                                                             SUCCESSOR TO LASALLE BANK, N.A.,
                                                                                                                         6   AS TRUSTEE, ON BEHALF OF THE
                                                                                                                             HOLDERS OF THE WAMU MORTGAGE
                                                                                                                         7   PASS-THROUGH CERTIFICATES, SERIES
                                                                                                                             2006-AR16 TRUST; THE MIDORA TRUST
                                                                                                                         8   FUND, DAHN MIDORA, TRUSTEE OF
                                                                                                                             THE TRUST; and JPMORGAN CHASE
                                                                                                                         9   BANK, N.A., SUCCESSOR IN INTEREST
                                                                                                                             BY PURCHASE FROM THE FEDERAL
                                                                                                                        10   DEPOSIT INSURANCE CORPORATION
                                                                                                                             AS RECEIVER OF WASHINGTON
                                                                                                                        11   MUTUAL BANK F/K/A WASHINGTON
                                                                                                                             MUTUAL BANK FA,
                                                                                                                        12
                    1980 Festival Plaza Drive Suite 900




                                                                                                                                     Counter/Cross-Defendants.
                                                                                    (702) 471-7000 FAX (702) 471-7070
BALLARD SPAHR LLP




                                                                                                                        13
                                                          Las Vegas, Nevada 89135




                                                                                                                        14          Counter-defendant JPMorgan Chase Bank, N.A. (“Chase”), by and through

                                                                                                                        15 its counsel, Ballard Spahr LLP, and Defendant/Counter-claimant SFR Investments
                                                                                                                        16 Pool 1, LLC (“SFR”), by and through its counsel, Kim Gilbert Ebron, hereby

                                                                                                                        17 stipulate and agree as follows:

                                                                                                                        18          1.      The subject property is located at 8613 Canyon View Drive, Las Vegas,

                                                                                                                        19 Nevada, 89117 (the “Property”).

                                                                                                                        20          2.      Chase assigned its interest in the Deed of Trust recorded as Clark

                                                                                                                        21 County Document No. 20061002-0001198 to Bank of America, National Association

                                                                                                                        22 as successor by merger to LaSalle Bank NA as trustee for WAMU 2006-AR16, as

                                                                                                                        23 reflected in the Assignment of Deed of Trust recorded on November 2, 2009, as

                                                                                                                        24 Clark County Document No. 20091102-0000028. Chase does not claim any current
                                                                                                                        25 right, title, or interest in the Property as it related to the Deed of Trust recorded as

                                                                                                                        26 Clark County Document No. 20061002-0001198.

                                                                                                                        27          3.      Chase reconveyed its interest in the Deed of Trust recorded as Clark

                                                                                                                        28 County Document No. 20061117-0001470 on February 7, 2013, as reflected in the

                                                                                                                                                                       2
                                                                                                                             DMWEST #18306080 v1
                                                                                                                         1
                                                                                                                             Substitution of Trustee and Reconveyance Deed Only recorded as Clark County
                                                                                                                         2
                                                                                                                             Document No. 20130220-0001384. Chase does not claim any current right, title, or
                                                                                                                         3
                                                                                                                             interest in the Property as it relates to the Deed of Trust recorded as Clark County
                                                                                                                         4
                                                                                                                             Document No. 20061117-0001470.
                                                                                                                         5
                                                                                                                                    4.      Chase accordingly disclaims any right, title, or interest in the
                                                                                                                         6
                                                                                                                             Property.
                                                                                                                         7
                                                                                                                                    5.      In consideration for Chase entering into the Stipulation, SFR agrees to
                                                                                                                         8
                                                                                                                             dismiss Chase with prejudice from this case 2:16-cv-02712-RFB-CWH, with each
                                                                                                                         9
                                                                                                                             party to bear its own fees and costs.
                                                                                                                        10
                                                                                                                             DATED this 11th day of December, 2018.
                                                                                                                        11
                                                                                                                        12   BALLARD SPAHR LLP                              KIM GILBERT EBRON.
                    1980 Festival Plaza Drive Suite 900


                                                                                    (702) 471-7000 FAX (702) 471-7070




                                                                                                                             By: /s/ Justin A. Shiroff                      By: /s/ Jacqueline A. Gilbert
BALLARD SPAHR LLP




                                                                                                                        13
                                                          Las Vegas, Nevada 89135




                                                                                                                                Abran E. Vigil, Esq.                           Diana S. Ebron, Esq.
                                                                                                                        14      Nevada Bar No. 7548                            Nevada Bar No. 10580
                                                                                                                                Justin A. Shiroff, Esq.                        Jacqueline A. Gilbert, Esq.
                                                                                                                        15      Nevada Bar No. 12869                           Nevada Bar No. 10593
                                                                                                                                1980 Festival Plaza Drive, Suite 900           Karen L. Hanks, Esq.
                                                                                                                        16      Las Vegas, Nevada 89135-2958                   Nevada Bar No. 9578
                                                                                                                                                                               7625 Dean Martin Dr., Suite 110
                                                                                                                        17   Attorneys for Counter-Defendant                   Las Vegas, Nevada 89139
                                                                                                                             JPMorgan Chase, N.A.
                                                                                                                        18                                                  Attorneys for Defendant/Counter-
                                                                                                                                                                            Claimant SFR Investments Pool 1, LLC
                                                                                                                        19

                                                                                                                        20
                                                                                                                                                                      IT IS SO ORDERED.
                                                                                                                        21
                                                                                                                                                                      __________________________________________
                                                                                                                        22                                            RICHARD F. BOULWARE, II
                                                                                                                        23                                            UNITED STATES DISTRICT JUDGE
                                                                                                                                                                              December 20, 2018
                                                                                                                                                                      DATED: __________________________
                                                                                                                        24
                                                                                                                        25

                                                                                                                        26

                                                                                                                        27

                                                                                                                        28

                                                                                                                                                                        3
                                                                                                                             DMWEST #18306080 v1
